El Juez Presidente Señor del Poro,
emitió la opinión del tribunal.
Manuel Ramírez Santos inició este pleito a fin de que la Corte de Distrito de San Juan ordenara al demandado José Dumont, sus empleados, familiares, y agentes, que se abstu-vieran y cesaran de perturbarlo en la posesión material de una parcela de terreno de forma triangular de 16 metros de frente y noventa metros por sus otros lados, que más detallada-mente se describe en la demanda y que forma parte de cierta ffiica rústica perteneciente al demandante.
Contestó el demandado negando que la parcela formara *325parte ele la finca del demandante y alegando en contrario que forma parte de la suya y que la fia venido poseyendo y la posee quieta y pacíficamente desde que la compró en 17 de julio cíe 1926.
Trabada así la contienda, fue el pleito a juicio. Declararon testigos de una y otra parte en forma contradictoria. Prac-ticó el juez una inspección ocular que influyó, al parecer, decisivamente en su fallo, favorable al demandado.
No conforme el demandante, apeló. Señala dos errores cometidos a su juicio por la corte “al deducir que no fia fiabido perturbación en la tenencia de la parcela objeto de este litigio,” y “al concluir que se trata en este caso de una mera contienda entre colindantes.” La discusión de ambos errores abarca el - análisis de la prueba practicada. Al hacerlo el apelante y al comparar su criterio con el juicio de la corte sentenciadora, emplea una forma tan innecesaria-mente irrespetuosa para con la corte, sobre todo incluyendo como incluye en su argumentación hechos que no constan en el récord, que nos fia parecido justo llamar la atención sobre ello para censurar la conducta del letrado.
Examinada la prueba de la parte demandante encontra-mos que la declaración del propio demandante es confusa y deja en lo incierto el tiempo en que la cerca se corriera. Más precisas son las declaraciones de Ramón Fernández y José Pérez. Ellas presentan en verdad un caso prima facie favorable al demandante. Pero el demandado también aportó prueba y prescindiendo de su propia declaración que como la del demandante es confu'sa, las declaraciones de sus tes-iigos Frank Becerra y Emilio Acosta presentan de igual modo un caso prima facie a su favor. Y así, según la prueba del demandante, éste se encontraba en la posesión material de la fiarcela y lo había estado durante más de un año antes de la construcción de la cerca por el demandado que lo perturbó en dicha posesión, y, según la prueba del demandado, éste *326lia venido siempre en posesión de la parcela desde que com-pró la finca de que forma parte en 1926 y lo que hizo en cuanto a la cerca fué repararla en el mismo sitio en que estaba y no construirla de nuevo en otro invadiendo la pro-piedad y perturbando la posesión del demandante.
La prueba es, pues, contradictoria y al apreciarla el juez inclinó la balanza en pro del demandado a virtud del peso que en su conciencia tuvo el resultado de la inspección ocular que practicara. Nada demuestra que actuara movido por pasión, prejuicio o parcialidad. No aparece que se cometiera error manifiesto. Bebe, en su consecuencia, confirmarse 'la sentencia apelada.